Exhibit 10.2
OMNIBUS AMENDMENT
THIS OMNIBUS AMENDMENT (this “Amendment”) is entered into as of November 15,
2010 by and among BAY CITY CAPITAL FUND IV, L.P. and BAY CITY CAPITAL FUND IV
CO-INVESTMENT FUND, L.P. (each, an “Investor” and collectively, the
“Investors”), BAY CITY CAPITAL LLC, a Delaware limited liability company
(“BCC”), and VIA PHARMACEUTICALS, INC., a Delaware corporation (the “Company”).
Investors, BCC and the Company are sometimes referred to in this Amendment,
individually, as a “Party” and, collectively, as the “Parties.”
RECITALS
A. On March 26, 2010, the Investors and the Company entered into a Note and
Warrant Purchase Agreement (the “Purchase Agreement”).
B. Pursuant to those certain Promissory Notes, dated March 26, 2010, made and
issued by the Company under the Purchase Agreement (the “Notes”), the Investors
agreed to lend to the Company, from time to time, an aggregate principal amount
not to exceed $3,000,000 (the “Loan”).
C. In order to induce the Investors to make the Loan, the Company issued to each
Investor a Warrant to Purchase Common Stock of Via Pharmaceuticals, Inc.
(collectively, the “Prior Warrants”) representing the right, subject to the
terms of the Prior Warrants and the Purchase Agreement, to purchase in the
aggregate up to the number of shares of Common Stock, as defined in the Prior
Warrants, of the Company set forth on Schedule A attached to the Purchase
Agreement.
D. To secure the Company’s obligations to the Investors under the Notes, the
Company agreed, under that certain Security Agreement, dated as of March 26,
2010, by and between the Company and BCC (as amended or restated from time to
time, including without limitation pursuant to the Amendment to Security
Agreement by and between the Company and BCC dated as of November 1, 2010, the
“Security Agreement”), to grant a lien on all of the Company’s assets to BCC, in
its capacity as Collateral Agent for the Investors under that Collateral Agency
Agreement, dated as of March 26, 2010, by and among BCC and the Investors (the
“Collateral Agency Agreement”).
E. In connection with the Security Agreement, the Company granted to BCC, as
administrative agent for the Investors, under that certain Collateral Assignment
of Patents, dated as of March 26, 2010 (the “Collateral Assignment of Patents”),
a lien on the Company’s rights to the patents, applications for patents,
registrations and recordings described therein.
F. To allow the Company to grant a security interest in the Loan under the
Security Agreement and the Collateral Assignment of Patents, the Investors,
having previously loaned to the Company an aggregate principal amount of Ten
Million Dollars ($10,000,000) under a Note and Warrant Purchase Agreement dated
as of March 12, 2009 (the “2009 Purchase Agreement”), granted to the Company a
limited waiver of certain provisions of the promissory notes issued under the
2009 Purchase Agreement and the security agreement related thereto under the
Limited Waiver dated as of March 26, 2010 (the “Limited Waiver”, and together
with the Purchase Agreement, the Security Agreement, the Collateral Agency
Agreement, the Collateral Assignment of Patents and the Prior Warrants, the
“Loan Documents”).

 

 



--------------------------------------------------------------------------------



 



G. The Investors and the Company desire to amend the Loan Documents to increase
the maximum aggregate principal amount of the Loan to $6,000,000, to amend and
restate the Notes into the form attached as Exhibit A hereto (as so amended and
restated, the “Amended and Restated Notes”), and to issue to the Investors
additional warrants to purchase the Company’s Common Stock, dated the date
hereof, in the form attached as Exhibit B to the Purchase Agreement, with such
adjustments (including with respect to the Exercise Price thereof) as
appropriate to reflect the issuance of such Warrants on the date hereof (the
“Additional Warrants”).
H. On October 29, 2010, the Company issued to Bay City Capital Fund IV, L.P. a
secured promissory note, in the original principal amount of $200,000 (the
“Bridge Note”), an interest in which was transferred to Bay City Capital Fund IV
Co-Investment Fund, L.P. pursuant to an internal transfer. The unpaid principal
amount and accrued and unpaid interest under the Bridge Note, by the terms of
the Bridge Note, is intended to (and by its terms automatically will) convert
into obligations of the Company to the Investors under the Loan Documents, as
amended, as advances under the Amended and Restated Notes.
AMENDMENT
NOW, THEREFORE, the Parties agree as follows:

1.   Amendment of Purchase Agreement. The Purchase Agreement is hereby amended
as follows:

  (a)   Each reference in the Purchase Agreement to the “Principal Amount” shall
refer to the amount set forth opposite each Investor’s name beneath the caption
“Total Aggregate Principal Amount” on Schedule A attached hereto.

  (b)   Schedule A to the Purchase Agreement is hereby deleted in its entirety
and replaced with Schedule A attached hereto.

  (c)   Exhibit A to the Purchase Agreement is hereby deleted in its entirety
and replaced with Exhibit A attached hereto.

 

2



--------------------------------------------------------------------------------



 



  (d)   Section 1.2 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following Section 1.2:

“Subject to the terms and conditions of this Agreement, at the Initial Closing,
and upon the date of any amendment hereto in which the Company agrees to issue a
warrant under this Agreement, the Company shall issue to each Investor a warrant
(each such warrant, the “Warrant” and collectively, the “Warrants”), in the form
attached hereto as Exhibit B (in the case of Warrants issued pursuant to
amendments hereto, with such adjustments as appropriate to reflect the issuance
of such Warrants subsequent to the Initial Closing), representing the right,
subject to the terms of the Warrant, to purchase in the aggregate up to the
number of shares of Common Stock of the Company (as adjusted for stock splits,
recapitalizations or other similar events) set forth opposite such Investor’s
name beneath the caption “Initial No. of Warrant Shares” on Schedule A attached
hereto. Upon the issuance of Warrants in connection with a Subsequent Closing
(“Additional Warrants”), the attached Schedule A shall be amended to reflect the
aggregate number of shares of Common Stock of the Company that the Investors
have the right to buy under all outstanding Warrants. Each Warrant shall, unless
sooner terminated as provided therein, have a term of five years from the date
of the Initial Closing, or, in the case of an Additional Warrant, from the date
of the Subsequent Closing at which such Additional Warrant was issued, and shall
be exercisable (subject to the terms of the Warrant) at an exercise price
(subject to adjustment as set forth in the Warrant) equal to the Exercise
Price.”

  (e)   Section 1.3 of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following Section 1.3:

“Exercise Price. For purposes of this Agreement, “Exercise Price” shall mean
(a) with respect to Warrants issued at the Initial Closing, $0.17 per share, and
(b) with respect to Warrants issued at a Subsequent Closing, the closing price
per share of the Company’s Common Stock on the date prior to the Business Day of
issuance of such Additional Warrant, as set forth in such Additional Warrant.”

2.   Amendment of Loan Documents. Each Loan Documents is hereby amended as
follows:

  (a)   Each reference in each of the Loan Documents to the Loan shall refer to
the Loan as increased hereunder, in the maximum aggregate principal amount of
$6,000,000.

  (b)   Each reference in each of the Loan Documents to any Loan Document shall
refer to such Loan Document as amended or restated from time to time, including
(without limitation) by this Amendment.

  (c)   Each reference in each of the Loan Documents to the Note or Notes shall
refer to the Amended and Restated Note or Notes.

  (d)   Each reference in each of the Loan Documents to the Warrants shall
include the Additional Warrants issued hereunder.

 

3



--------------------------------------------------------------------------------



 



3.   Conditions to Effectiveness. The Investors’ and BCC’s entry into this
Amendment and the effectiveness hereof is subject to the prior or concurrent
satisfaction (or waiver by the Investors and BCC, in their sole discretion) of
each of the conditions precedent set forth in this Section 3 (capitalized terms
used in this Section and not defined in this Amendment shall have the meaning
given in the Amended and Restated Notes):

  (a)   Delivery by the Company to the Investors of an effective amendment to
that certain Second Amended and Restated Registration Rights Agreement dated as
of March 12, 2009, as amended by the First Amendment to the Second Amended and
Restated Registration Rights Agreement dated as of March 26, 2010 (as so
amended, the “Registration Rights Agreement”), in the form attached hereto as
Exhibit B (the “Registration Rights Agreement Amendment”, pursuant to which
amendment the Registration Rights Agreement shall be amended to provide the
Investors with registration rights with respect to the Additional Warrants;

  (b)   The Investors shall have received (i) a certificate, dated the date
hereof, of an authorized signatory of the Company certifying (A) copies of the
resolutions and other actions taken or adopted by the Company authorizing the
execution, delivery and performance of this amendment, the Amended and Restated
Notes, the Additional Warrants, and the Registration Rights Agreement Amendment
(and confirming that no resolutions or actions contrary to such resolutions or
actions have been taken) and (B) the Certificate of Incorporation of the Company
(which shall also be certified by the Secretary of State of the state in which
the Company is organized or formed) and Bylaws of the Company, (ii) a good
standing certificate with respect to the Company as of a date recently prior to
the date of hereof from the Secretary of the State of the state in which the
Company is organized or formed, and (iii) evidence of qualification of the
Company to do business in each jurisdiction where the nature of its properties
or the conduct of its business requires it to be so qualified to do business as
of a recent date and where the failure so to qualify could result in a Material
Adverse Effect;

  (c)   No claim, litigation, arbitration, governmental investigation,
injunction, order, proceeding or inquiry shall be pending or threatened which:
(i) seeks to enjoin or would be reasonably be expected to materially delay,
impose material limitations on, or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by or in connection with the Loan Documents or this Amendment; or
(ii) would otherwise be adverse to any of the parties hereto in any material
respect with respect to the transactions contemplated hereby;

  (d)   The Investors shall have received a certificate, dated as of the date
hereof, of an authorized signatory of the Company to the effect that: (i) all
conditions precedent set forth in this Section 3 have been satisfied; (ii) all
representations and warranties set forth in Section 4 of the Purchase Agreement
are true and correct in all material respects (except for representations or
warranties already qualified by materiality, which shall be true and correct in
all respects) as of the date hereof; and (iii) all representations and
warranties set forth in any other documents entered into in connection herewith
are true and correct in all material respects (except for representations or
warranties already qualified by materiality, which shall be true and correct in
all respects); and

 

4



--------------------------------------------------------------------------------



 



  (e)   The Investors shall have received a certificate, dated the date hereof,
of an authorized signatory of the Company to the effect that the Company has
obtained and maintains in full force and effect each and every consent,
approval, filing and registration by or with any Person, including, without
limitation, any Governmental Authority, necessary to authorize or permit (i) the
execution, delivery or performance of the Loan Documents, this Amendment, and
the Registration Rights Agreement Amendment, (ii) the issuance of the Amended
and Restated Notes and the Additional Warrants (including any approval, consent,
filing and registration required under Federal or State securities laws),
(iii) the validity or enforceability of the documents specified in clauses
(i) and (ii), or (iv) the consummation of the transactions contemplated by the
Loan Documents and hereby.

4.   Amendment and Restatement of Notes. Each Note is hereby amended and
restated into the form attached hereto as Exhibit A.

5.   Conversion of Bridge Note. The obligations of the Company under Bridge Note
are hereby converted into obligations of the Company under the Amended and
Restated Notes, with the unpaid principal amount and accrued and unpaid interest
under the Bridge Note converted into advances under the Amended and Restated
Notes. Such advances shall be reflected on Schedule 1 to each Amended and
Restated Note as a drawdown hereunder on the date hereof. Promptly following the
execution hereof, the Investors shall deliver the Bridge Note to the Company to
reflect such conversion and cancellation.

6.   Issuance of Additional Warrants. Pursuant to Section 1.2 of the Purchase
Agreement, as amended hereby, the Company shall issue to the Investors the
Additional Warrants dated as of the date hereof.

7.   Expenses. The Company shall reimburse the reasonable expenses of the
Investors (including the fees of one special counsel for both the Investors)
with respect to the negotiation, execution and delivery of this Amendment and
the other Loan Documents amended hereunder, the Amended and Restated Notes, the
Additional Warrants, the Bridge Note and the Amendment to Security Agreement by
and between the Company and BCC dated as of November 2, 2010, in an amount not
to exceed $30,000 in the aggregate.

8.   Survival. Except as expressly modified hereby, all of the provisions of the
Purchase Agreement remain in full force and effect and shall be unaffected by
this Amendment.

9.   Execution in Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. This Amendment or any
counterpart may be executed and delivered by facsimile or email with scan
attachment copies or pdf, each of which shall be deemed an original.

10.   Consent of Parties to this Amendment. Each Party hereto shall be deemed to
have consented to only the amendments described hereunder that amend Loan
Documents to which such Party is a party.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

                      COMPANY:    
 
                    VIA PHARMACEUTICALS, INC.    
 
                    By:   /s/ Karen S. Wright                  
 
      Name:   Karen S. Wright    
 
      Title:   Vice President, Controller    
 
                    Address:           VIA Pharmaceuticals, Inc.         750
Battery Street, Suite 330         San Francisco, California 94111        
Attention: Vice President, Controller         Facsimile: (415) 283-2214        
Electronic mail:         Karen.Wright@viapharmaceuticals.com    

[Signature page to Omnibus Amendment]

 

 



--------------------------------------------------------------------------------



 



                      INVESTORS:           BAY CITY CAPITAL FUND IV, L.P.    
 
                    By:   Bay City Capital Management IV LLC, its
general partner    
 
                    By:   Bay City Capital LLC, its manager    
 
               
 
  By:   /s/ Fred Craves                    
 
      Name:   Fred Craves    
 
      Title:   Managing Director    
 
                    Address:         Bay City Capital Fund IV, L.P.         750
Battery Street, Suite 400         San Francisco, California 94111        
Attention: Managing Director         Facsimile:         Electronic mail:    
 
                    BAY CITY CAPITAL FUND IV CO-INVESTMENT FUND, L.P.,    
 
                    By:   Bay City Capital Management IV LLC, its
general partner    
 
                    By:   Bay City Capital LLC, its manager    
 
               
 
  By:   /s/ Fred Craves                  
 
      Name:   Fred Craves    
 
      Title:   Managing Director    
 
                    Address:         Bay City Capital Fund IV, L.P.         750
Battery Street, Suite 400         San Francisco, California 94111        
Attention: Managing Director         Facsimile:         Electronic mail:    

[Signature page to Omnibus Amendment]

 

 



--------------------------------------------------------------------------------



 



                      BCC:    
 
                    BAY CITY CAPITAL LLC    
 
               
 
  By:   /s/ Fred Craves                      
 
      Name:   Fred Craves    
 
      Title:   Manager and Managing Director    
 
                    Address:         Bay City Capital, LLC         750 Battery
Street, Suite 400         San Francisco, California 94111         Attention:
Manager and Managing Director         Facsimile: (415) 835-5569    

[Signature page to Omnibus Amendment]

 

 



--------------------------------------------------------------------------------



 



Schedule A
SCHEDULE OF INVESTORS
As amended and restated on November 15, 2010

                                                              Principal    
Principal                           Principal     Amount of     Amount     Total
            Aggregate       Amount     Drawdown on     Available on    
Aggregate     Initial No. of     No. of       of Initial     November 15,    
November 15,     Principal     Warrant     Warrant   Name   Advance     2010    
2010     Amount     Shares     Shares  
 
                                               
Bay City Capital Fund IV, L.P.
  $ 1,223,625     $ 197,148     $ 2,739,552     $ 5,873,400       17,274,706    
  58,636,678  
 
                                               
Bay City Capital Fund IV Co-Investment Fund, L.P.
    26,375     $ 4,249     $ 59,051       126,600       372,353       1,263,902
 
 
                                   
 
                                               
TOTAL
  $ 1,250,000     $ 201,397     $ 2,798,603     $ 6,000,000       17,647,059    
  59,900,580  

 

 



--------------------------------------------------------------------------------



 



Exhibit A

FORM OF AMENDED AND RESTATED PROMISSORY NOTE

 

 



--------------------------------------------------------------------------------



 



Exhibit B

FORM OF SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

 